NO. 07-10-0303-CR
                                     NO. 07-10-0304-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                            PANEL A

                                      AUGUST 30, 2010

                           ______________________________


                          DAYMON LAMAR JOHNS, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

    NOS. 56,483-E & 58,725-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ABATEMENT AND REMAND


      In exchange for a guilty plea, in 2007, Appellant, Daymon Lamar Johns, was

convicted in cause number 56,483-E of evading arrest with a vehicle and sentenced to

two years confinement and a $1,000 fine.1 Appellant's sentence was suspended in

favor of five years community supervision. In 2009, in exchange for a guilty plea, in


1
Tex. Penal Code Ann. § 38.04(b)(1)(B) (Vernon Supp. 2009).
cause number 58,725-E, Appellant was granted deferred adjudication community

supervision for five years for possession of a controlled substance in a drug-free zone.2

On March 19, 2010, the State filed an Amended Motion to Revoke Order for Community

Supervision in cause number 56,483-E and an Amended Motion to Proceed with

Adjudication of Guilt on Original Charge in cause number 58,725-E alleging violations of

the terms and conditions of community supervision. Appellant entered pleas of true in

both causes and the trial court revoked community supervision and sentenced Appellant

to two years in a state jail facility plus a $1,000 fine in cause number 56,483-E. The trial

court also adjudicated Appellant guilty of possession of a controlled substance in a

drug-free zone and sentenced him to nine years confinement and a $1,000 fine in cause

number 58,725-E. The trial court ordered the sentence in cause number 56,483-E to

run consecutively to the sentence in cause number 58,725-E.


       When the clerks' records were filed on August 17, 2010, it came to the Court=s

attention that the record in cause number 58,725-E did not contain a Trial Court=s

Certification of Defendant=s Right of Appeal as required by Rule 25.2(a)(2) and (d) of the

Texas Rules of Appellate Procedure and that the record in cause number 56,483-E

contained two separate certifications, neither of which is signed by Appellant as

required by Rule 25.2(d).3


       Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings.        Upon remand, the trial court shall utilize whatever means


2
Tex. Health & Safety Code Ann. § 481.134 (Vernon 2010).
3
As of September 1, 2007, a defendant must sign and receive a copy of the certification.


                                                   2
necessary to secure a proper Trial Court=s Certification of Defendant=s Right of Appeal

in compliance with Rule 25.2(d) in each cause referenced herein.            Once properly

completed and executed, the certifications shall be included in supplemental clerks'

records. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause the supplemental

clerks' records to be filed with the Clerk of this Court by September 29, 2010. This

order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of

Appellate Procedure, of the defective certifications.    If supplemental clerks' records

containing proper certifications are not filed in accordance with this order, these causes

will be referred to the Court for dismissal. See Tex. R. App. P. 25.2(d).


      It is so ordered.


                                                Per Curiam


Do not publish.




                                            3